Citation Nr: 1755557	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  07-23 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a cervical spine disability, including secondary to service-connected bilateral temporomandibular joint disease (TMJ) and residuals of removal of myxoma tumor from mandible with loss of several molars.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from January 1963 to October 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2009, the Veteran testified before a Veterans Law Judge (VLJ) at a Travel Board hearing.  As that VLJ is no longer at the Board, the Veteran was afforded another hearing conducted by the undersigned VLJ in June 2014.  Transcripts of the hearings have been associated with the claims file.

In August 2011, the Board issued a decision which denied the Veteran's claim seeking service connection for a cervical spine disability.  The Veteran timely appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2012, the Court issued a memorandum decision that, in pertinent part, vacated the Board's decision and remanded this matter for additional development.

In July 2013, the Board remanded this matter for additional evidentiary development.

In October 2014, the Board issued a decision which, in pertinent part, denied the Veteran's claim seeking service connection for a cervical spine disability.  The Veteran timely appealed this decision to the Court, and in August 2015, the Court issued an Order granting a Joint Motion of the Parties to remand this matter back to the Board for additional development and consideration.

In July 2016, the Board remanded this matter for additional evidentiary development.

The Board notes that the Veteran has filed a notice of disagreement (NOD) at        the RO concerning the issues of entitlement to increased evaluations for bilateral hearing loss and bilateral TMJ with loss of teeth, residual of removal of myxoma tumor from mandible and several molars as shown in the electronic claims file (VBMS).  Such appeal is contained in the VACOLS appeals tracking system as an active appeal at the RO.  While the Board is cognizant of the Court's decision in Manlincon v. West, 12 Vet. App. 238 (1999), the Board notes that in this case, unlike in Manlincon, the RO has fully acknowledged the NOD and is currently in the process of adjudicating the appeal.  Action by the Board at this time may serve to actually delay the RO's action on that appeal.  As such, no action will be taken    by the Board at this time, and the issues presently before the RO will be the subject of a later Board decision, if ultimately necessary.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for a cervical spine disability.  He attributes this condition to his inservice oral surgery for the removal of a myxoma tumor.  Alternatively, he contends that this condition was caused or aggravated by his service-connected TMJ and residuals of removal of myxoma tumor from mandible with loss of several molars.

Recently, the Veteran identified several potential sources of post service private treatment records which have not been requested or obtained.  Specifically, in an October 2016 letter, the Veteran indicated that he sought treatment for his cervical spine disability from 1965 to 1976 from Dr. Nicklin; from 1976 to 1985 from the Spear Chiropractic Center in Denver; and from 1985 until she retired, from L. Gaither in Las Vegas, Nevada.  

The Board also notes that the record contains opinion letters from multiple physicians that have treated the Veteran, without the underlying treatment records from those physicians.  These physicians include G. Turney, D.C., who treated the Veteran from 1989 to 1999; T. Cohoon, D.C., who has treated the Veteran since 2006; and D. Hurst, D.C. who has treated him for a number of years now.  Moreover, a January 2016 letter from D. Hurst, notes that a neurologist had been consulted concerning the Veteran's cervical spine disability.

When VA is put on notice of the existence of private medical records, VA must attempt to obtain those records before proceeding with the appeal.  See 38 C.F.R. § 3.159(c)(1) (2017); See Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Under these circumstances, the AOJ, with necessary assistance from the Veteran, must attempt to obtain these records.
 
Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to provide the names and addresses, and completed release forms for all medical care providers who have treated him for his cervical spine disability since his discharge from the service in October 1965.  This should include: Dr. Nicklin (1965 to 1976); Spear Chiropractic Center in Denver, Colorado (1976 to 1985); Dr. Gaither in Las Vegas, Nevada (1985 to unknown); Dr. Turney (1989 to 1999); Dr. Cohoon, (since 2006); Dr. Hurst, and the unknown neurologist who consulted with Dr. Hurst about the Veteran's cervical spine disability.  After securing any necessary releases, the AOJ should request any relevant records identified.  If any requested records are unavailable, the Veteran should be notified of such.

2.  After undertaking the development above and any additional development deemed necessary, the Veteran's claim should be readjudicated.  If the benefit sought     on appeal remains denied, the appellant should be furnished a supplemental statement of the case and       be given an appropriate period to respond thereto     before the case is returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


